

115 HR 471 IH: Small Business Administration Franchise Loan Transparency Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 471IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Ellison (for himself, Mr. Huffman, Mr. Conyers, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish minimum standards of disclosure by franchises whose franchisees use loans guaranteed
			 by the Small Business Administration.
	
 1.Short titleThis Act may be cited as the Small Business Administration Franchise Loan Transparency Act of 2017. 2.Findings and purpose (a)FindingsCongress makes the following findings:
 (1)Franchise businesses represent a large and growing segment of the retail and service businesses of the United States and are rapidly replacing more traditional forms of small business ownership in the economy of the United States.
 (2)The Small Business Administration (SBA) guarantees much of the financing available in franchising. (3)The SBA requires pro forma projections, including projected revenue, for the first year of operations of a franchise as part of the standard operating requirements for a franchisee to qualify for financing.
 (4)On July 13, 2011, the SBA Office of Inspector General published an audit (Report No. 11–16) on loans made under section 7(a) of the Small Business Act to Huntington Learning Center franchises where first year revenue projections were all significantly inflated.
 (5)On July 2, 2013, the SBA Office of Inspector General published an audit evaluation (Report No. 13–17) showing that the SBA needed to improve the management of its 7(a) loan portfolio risk, specifically with certain franchise brands that had exceptionally high default rates that continued to receive guaranteed loans from the SBA.
 (6)In September 2013, the Government Accountability Office published a study (GAO–13–759) showing that over the 10-year period from 2003 to 2012, 28 percent of 7(a) loans to franchises required a guarantee payment. The study was based on 32,323 loans totaling $10.6 billion, which required $1.5 billion in guarantee payments. The report specifically stated, Potential franchisees should include first-year revenue estimates in their SBA loan applications. However, this information is not necessarily available to potential franchisees in the franchise organization’s disclosure document..
 (7)Franchise companies most often collect royalties based on gross revenue; therefore, revenue data on each franchise outlet are readily available.
 (8)While both the franchisor and the lender profit as a result of the SBA financing, only the franchisee bears the total liability for the loan.
 (b)PurposeIt is the purpose of this Act to— (1)ensure transparency in the loan processes of the Small Business Administration, so that the franchisee borrower, the lender, and the Administration all have access to information that is key to the lending process;
 (2)remove any hidden discussions between the franchisor and the lender on financial data critical to the loan approval process;
 (3)lower the fees and rates charged to franchisee borrowers; and (4)help ensure lower default rates in order to make more money available for loans.
				3.Required disclosures
 (a)In generalA franchisor, except for a franchisor of a franchise in the lodging industry, shall disclose in the required Federal Trade Commission disclosure document, the following:
 (1)The average first-year revenue for all franchise locations for each of the preceding five years of operation.
 (2)The number of franchise locations that went out of business or were sold by the franchisee during the first year of operation for each of the preceding five years.
 (3)Average revenues for all locations of the franchise for each of the preceding five years of operation, aggregated to show the top 25 percent, middle 50 percent, and the bottom 25 percent of revenue.
 (b)Disclosure to prospective franchiseeAny financial information relating to the performance of any location of a franchise that is provided by the franchisor, or its representatives, to the lender for the purpose of qualifying the loan, shall be disclosed to the prospective franchisee borrower.
 4.DefinitionsFor purposes of this Act, the following definitions apply: (1)The term disclosure document means the disclosure statement required by the Federal Trade Commission in Trade Regulation Rule 436 (16 Fed. Reg. 436).
 (2)The terms franchise, franchisee and franchisor have the meanings given such terms in section 436.1 of title 16 of the Code of Federal Regulations as in effect on July 1, 2007.
 5.SeverabilityIf any provision of this Act or any application of this Act to any person or circumstances is held invalid, the remainder of this Act and its application to any person or circumstance shall not be affected thereby.
		